Per Curiam.

The case of Zephyr Room v. Bowers (1955), 164 Ohio St. 287, is controlling herein. In Zephyr, this court stated that:
“Compliance with the mandatory provisions of Section 5717.02, Revised Code, governing the filing of a notice of appeal is essential to invoke jurisdiction of the Board of Tax Appeals. American Restaurant & Lunch Co. v. Glander, Tax Commr., 147 Ohio St., 147, 70 N. E. (2d), 93.”
In order to perfect an appeal from the Tax Commissioner to the Board of Tax Appeals, it is required that written notice to that effect be filed “with the board and with the commissioner within thirty days after * * * order by the commissioner has been given * * R. C. 5717.02. The Board of Tax Appeals, having received evidence from both appellant and the Tax Commissioner with respect to the purported filing of the notice of appeal, concluded that no notice of appeal had been filed with the Tax Commissioner.
After a review of the record herein, this court is of the opinion that the decision of the board, dismissing the appeal for failure to comply with the jurisdictional requirement of R. C. 5717.02, is not unreasonable or unlawful. See Zephyr, supra; and Lee Jewelry Co. v. Bowers (1955), 162 Ohio St. 567.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

O ’Neinl, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.